DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation recited “the kill switch permanently disables functionality of the logic circuitry” is vague and unclear since the limitation is contradicted with the recited limitation of claim 5 that recited “a kill switch that temporarily disables functionality of the logic circuitry”. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-15, 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vineyard et al. (2020/0012783).
Claim 1, Vineyard discloses a method, comprising: tracking abnormal incidents while monitoring activity of logic circuitry (Fig. 3 and Fig. 4A-4B and see P[0034]…tracking events of interest…); detecting a tamper event (see P[0035], and P[0041]-[0042]…side channel attack…) related to the abnormal incidents; and storing an attack signature related to the tamper event (see P[0063] … store that received input data in a selected one of the storage units…, and P[0065]… load the received input data of the information cycle to an empty storage unit…, and see P[0075]… The NVM 704 stores a bit for each top volatile count number of events identified by the volatile counter 308…).
Claim 2, Vineyard discloses the method of claim 1, wherein the logic circuitry refers to a processing chip (see P[0045]… The cryptography engine 202 can include one or more processing cores and memory storage…), and wherein the abnormal incidents are associated with execution abnormalities associated with a potential attack encountered by the processing chip.
Claim 3, Vineyard discloses the method of claim 1, wherein the attack signature is stored in non-volatile memory (NVM) comprising correlated electron random access memory (see P[0045]…CeRAM…).
Claim 4, Vineyard discloses the method of claim 1, further comprising: diagnosing an attack by determining whether a detected pattern of the tamper event matches the attack signature of one or more stored tamper events (see P[0055] and P[0060],.... Comparator 306 compares the previously stored information cycle in the storage unit 304 to the newly-received information cycle. Counter 308 will increment if the comparator outputs a signal indicating that the newly-received information cycle matches the previously stored information cycle….); and initiating a response to the attack (see P[0067]…If the number of matches does exceed the limit, a signal is generated to initiate a countermeasure (516). The signal can be an abort signal, an interrupt signal, or a signal to halt cryptographic operation, as some examples).
Claim 5, Vineyard discloses the method of claim 4, wherein the response comprises activating a kill switch that temporarily disables functionality of the logic circuitry so as to inhibit exploitation of the logic circuitry (see P[0072]… The response component may be a switch that resets or shuts down the sensitive circuitry (e.g., cryptography engine or other circuitry handling sensitive information), or even more complex circuitry that changes characteristics of the sensitive circuitry, as some examples….,and see P[0067]… a signal is generated to initiate a countermeasure (516). The signal can be an abort signal, an interrupt signal, or a signal to halt cryptographic operation, as some examples…), and wherein the kill switch is implemented with a correlated electron random access memory (CeRAM) cell (see P[0072]… the response component may be a switch that resets or shuts down the sensitive circuitry (e.g., cryptography engine or other circuitry handling sensitive information), or even more complex circuitry that changes characteristics of the sensitive circuitry, as some examples…, and see P[0075]… A counter 702 is coupled to receive an output of the comparator and coupled to output a limit exceeded signal to a computation engine 302.…Counter 702 includes ….a nonvolatile storage (NVM) 704. The NVM 704 stores a bit for each top volatile count number of events identified by the volatile counter 308, and further see P[0081]…nonvolatile….CeRAM..).
Claim 6, Vineyard discloses the method of claim 5, wherein the kill switch permanently disables functionality of the logic circuitry so as to prevent any further exploitation of the logic circuitry (see P[0072]… The response component may be a switch that shuts down the sensitive circuitry (e.g., cryptography engine…).
Claim 10, Vineyard discloses the method of claim 1, wherein the attack signature of one or more stored tamper events is stored in registers (see P[0054] and P[0060]…storage unit 304 can be a register…) having correlated electron random access memory (see P[0045]…CeRAM…).
Claim 11, Vineyard discloses a device (Figs. 3, 4A-4B, 7-8C) comprising: logic circuitry (Cryptography Engine); control circuitry (Comparator and Storage Unit) that detects a tamper event associated with abnormal operating activity of the logic circuitry (see P[0059]…repetitive attacks…a plurality of comparators and storage units…); and switch circuitry (see P[0072]… the response component may be a switch that resets or shuts down the sensitive circuitry (e.g., cryptography engine or other circuitry handling sensitive information), or even more complex circuitry that changes characteristics of the sensitive circuitry, as some examples) having a non-volatile memory (NVM) cell that initiates a response to the tamper event (counter and NVM, Figs. 4, 7-8C and see P[0103]… when the total number of bits written to the nonvolatile storage reaches a maximum value, a counter-measure action can be initiated…) by inhibiting functionality of the logic circuitry when the tamper event is detected (further, see P[0067]… If the number of matches does exceed the limit, a signal is generated to initiate a countermeasure (516). The signal can be an abort signal, an interrupt signal, or a signal to halt cryptographic operation, as some examples…).
Claim 12, Vineyard discloses the device of claim 11, wherein the non-volatile memory (NVM) cell comprises a correlated electron random access memory (CeRAM) cell (see P[0081]… The nonvolatile storage 804 may be implemented for example using MRAM, CeRAM, or other suitable forms of nonvolatile memory…).
Claim 13, Vineyard discloses the device of claim 11, wherein the logic circuitry refers to a processing chip (see P[0045]… The cryptography engine 202 can include one or more processing cores and memory storage…), and wherein the abnormal incidents are associated with execution abnormalities associated with a potential attack encountered by the processing chip.
	Claim 14, Vineyard discloses the device of claim 11, wherein the NVM cell refers to a kill switch (see P[0072]… the response component may be a switch that resets or shuts down the sensitive circuitry (e.g., cryptography engine or other circuitry handling sensitive information), or even more complex circuitry that changes characteristics of the sensitive circuitry, as some examples…, and see P[0075]… A counter 702 is coupled to receive an output of the comparator and coupled to output a limit exceeded signal to a computation engine 302.…Counter 702 includes ….a nonvolatile storage (NVM) 704. The NVM 704 stores a bit for each top volatile count number of events identified by the volatile counter 308, and further see P[0081]…nonvolatile….CeRAM..), and wherein the response refers to disabling functionality of the logic circuitry as a result of reading a logic state of the kill switch to thereby inhibit any further exploitation of the logic circuitry.
	Claim 15, Vineyard discloses the device of claim 14, wherein the kill switch is permanently set to disable functionality of the logic circuitry (see P[0072]..The response component may be a switch that ….shuts down the sensitive circuitry… (e.g., cryptography engine….) and prevent any further exploitation of the logic circuitry.
Claim 17, Vineyard discloses a method, comprising: monitoring activity of logic circuitry (Comparators and Storage Units, see Figs. 3, 4A-4B, 7-8C); diagnosing an attack by determining whether a pattern of the monitored activity matches an attack signature of one or more stored tamper events (see P[0055] and P[0060],.... Comparator 306 compares the previously stored information cycle in the storage unit 304 to the newly-received information cycle. Counter 308 will increment if the comparator outputs a signal indicating that the newly-received information cycle matches the previously stored information cycle….); responding to the attack by initiating a first response or a second response to the attack, wherein: the first response refers to activating a kill switch (see P[0072] The response component may be a switch that resets or shuts down the sensitive circuitry (e.g., cryptography engine…) that disables functionality of the logic circuitry (see P[0067]…If the number of matches does exceed the limit, a signal is generated to initiate a countermeasure (516). The signal can be an abort signal, an interrupt signal, or a signal to halt cryptographic operation, as some examples), and the second response refers to storing the pattern of the monitored activity as an additional attack signature (see P[0063], P[0065], and P[0068]… if the output of that comparator indicates no match, store that received input data in a selected one of the storage units….).
Claim 18, the limitations are rejected as above since the limitations are similar.
Claim 19, Vineyard discloses the method of claim 17, wherein: the kill switch is reset so that the disabled functionality of the logic circuitry is re-enabled (see P[0072]… The response component may be a switch that resets…), or the kill switch permanently disables functionality of the logic circuitry (see P[0072]… The response component may be a switch that … shuts down the sensitive circuitry…) to prevent any further exploitation of the logic circuitry.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vineyard et al. (2020/0012783) in view of Bonaccio et al. (2008/0143373).
Claim 7, Vineyard discloses the invention substantially as claimed, but does not disclose wherein the kill switch is reset so that the temporarily disabled functionality of the logic circuitry is re-enabled with a key having a unique identifier.
In the same field of endeavor, Bonaccio discloses a kill switch (E-Fuses 302, Fig3) is reset so that the temporarily disabled functionality of the logic circuitry is re-enabled with a key (see Fig. 4 and P[0040]-[0043]… the device may be provided with an algorithm which reads an Electronic Chip Identification (ECID) from a register, and through a hidden formula enabled by a series of input bits. A latch is then set that allows for manufacturer programming of the module program bits…) having a unique identifier.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide the method of reset the kill switch of Vineyard with a tamper control configuration 400, Fig. 4 of Bonaccio, as taught by Bonaccio to reprogrammed the kill switch having a calculated key to re-enable a disable circuitry and the calculated key based on a proprietary algorithm, which will generally be complicated enough that it is impractical to accomplish reprogramming in a low cost environment, even if the algorithm became known (see P[0042]).
Claim 8, Vineyard in view of Bonaccio disclose the method of claim 7, further comprising: reading stored attack signatures after applying the unique identifier (see Bonaccio, P[0042]… the eFUSES may also be used to store a (snapshot) bit string used during a hacking attempt, which may provide the manufacturer with some insight into exactly how a hacker is attempting to gain unauthorized access to the device….).
	Claim 16, Vineyard in view of Bonaccio disclose wherein the control circuitry resets the kill switch so that the disabled functionality of the logic circuitry is re-enabled (see Fig. 4 and P[0040]-[0043] as described above in claim 7) externally through a secure mechanism (110, Fig. 1 is circuit use to test, programming and reprogramming the eFUSES by a manufacturer).
Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bartley et al. (2010/0026336) and Carapelli et al. (2013/0300453) disclose a device with tamper circuit comprises a control circuitry and a non-volatile memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             9/21/22